Citation Nr: 0218498	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  94-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior 
to August 11, 1993 for lumbosacral strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this matter to 
the RO in August 1997 and November 1999.

In a September 2000 decision, the Board confirmed the 
denial of an evaluation in excess of 20 percent prior to 
August 11, 1993, and a current evaluation in excess of 60 
percent.  The veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision issued in May 2002, the Court vacated and 
remanded that portion of the Board's decision that denied 
entitlement to an evaluation in excess of 20 percent prior 
to August 11, 1993.  

The Joint Motion for Remand granted by the Court found 
that the Board had failed to provide adequate reasons and 
bases for the denial of an evaluation in excess of 20 
percent between May 13, 1991 and August 11, 1993.  The 
Board was directed to consider the presence of 
osteoarthritic changes at that time and to consider the 
application of Diagnostic Code 5295 and 38 C.F.R. § 4.40 
(2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to August 11, 1993, the veteran's lumbosacral 
strain with degenerative disc disease was manifested by 
degenerative change, radiculopathy, herniated disc, and 
chronic pain.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbosacral 
strain with degenerative disc disease prior to August 11, 
1993 have been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5293 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claim by means of the discussions in the 
rating decisions, the Statement of the Case, and the 
Supplemental Statements of the Case. 

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and of the type of 
evidence that he needed to submit to substantiate that 
claim.  In the Statement of the Case and Supplemental 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  Therefore, the Board finds that the rating 
decision, Statement of the Case, Supplemental Statements 
of the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO obtained relevant VA treatment records and afforded 
the veteran VA examinations.  This matter has been 
remanded by both the Board and the Court for additional 
consideration.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

The record shows that the RO initially granted service 
connection for lumbosacral strain in an October 1956 
rating decision and assigned a noncompensable evaluation 
effective from July 1956.  In May 1991, the veteran 
submitted a claim for an increased evaluation.  In a 
December 1991 rating decision, the RO increased the 
assigned evaluation to 10 percent effective from May 13, 
1991, the date of claim.  The veteran submitted a timely 
notice of disagreement and VA form 9 and the present 
appeal ensued.  In a September 1993 rating decision, the 
RO increased the assigned evaluation to 20 percent 
effective from August 11, 1993, the date of a VA 
examination.  

In a February 1999 rating decision, the RO increased the 
assigned evaluation to 40 percent effective from August 
11, 1993, and confirmed the 10 percent evaluation prior to 
that date.  In a November 1999 rating decision, the RO 
again increased the assigned evaluation to 60 percent 
effective from August 11, 1993, and to 20 percent prior to 
that date.  In a May 2000 rating decision, the RO granted 
TDIU effective from August 11, 1993, the date that the 
veteran's service-connected disabilities met the schedular 
criteria.

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movement in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  With any form of 
arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. 
§ 4.59.

The evidence relevant to the current appeal consists of VA 
examinations and treatment records.  At a July 1991 VA 
orthopedic examination, the veteran presented with 
complaint of back pain that radiated down the right leg.  
The veteran reported that the pain was not relieved by 
bedrest, and that he did not use medication for pain 
relief.  Physical examination noted mild limitation of 
motion, negative straight leg raise bilaterally, and motor 
strength of 5/5 bilaterally.  The veteran was diagnosed 
with mechanical back pain.  A CT scan of the lumbar spine 
found diffuse posterior bulge of the discs at L3-L5, 
degenerative change in the facets and S1 joints, and 
possibility of central herniated disc at L5-S1.  The 
radiology report found degenerative change of the lower 
thoracic and lumbar spine with marginal spur formation and 
slight narrowing of the L5-S1 disc space.

The veteran was seen in kinesitherapy in October 1991 and 
received instruction in back exercises for his chronic low 
back pain.  A VA hospital report dated May to June 1992 
shows that the veteran presented with chronic low back 
pain with radiation to the right leg.  He reported 
constant, worsening pain, with radiation to the right heel 
with prolonged sitting or standing.  Upon examination, 
motor strength was 5/5 except for 4/5 of the right foot 
and toe dorsiflexion.  Muscle reflexes were equal and 
symmetric.  Sensation was decreased over the right lower 
extremity, especially the lateral thigh.  The veteran 
walked with a mild right leg limp, but had normal toe, 
heel, and stance.  An MRI revealed minimal herniation of 
the L5-S1 disc, with minimal compression of the thecal sac 
with no nerve root impingement.  The veteran was 
discharged with prescriptions for medication and exercise.

At a July 1992 VA examination, the veteran reported 
constant low back pain, with radiation to the right leg 
and a burning sensation after prolonged standing.  The 
veteran walked with a normal steady gait and had normal 
posture and carriage.  He could perform 3/4 of a squat due 
to pain in the posterior thigh area.  The veteran stood on 
the right leg unsteadily but could place weight on the 
heels and toes without difficulty.  He could fully bend 
down but complained of pain in the right lumbar area that 
traveled down the hips and buttocks to the knees.  
Straight leg raising was positive at 100 degrees on the 
right.  Reflexes and strength of the lower extremities 
were intact.  

Range of motion of the lumbar spine was measured as 80 
degrees of forward flexion, 25 degrees of backward 
extension, 30 degrees of bilateral lateral flexion, and 35 
degrees of bilateral rotation.  No muscle spasms were 
observed and the lordotic curvature was not flattened.  
The x-ray report showed degenerative disc disease of the 
lumbar spine.  The veteran was diagnosed with chronic low 
back pain with right radiculopathy, mild limitation of 
motion, positive right straight leg raising, and 
degenerative changes.

VA treatment records show that the veteran presented for a 
follow-up in February 1993.  He reported no change in 
symptoms and continued right-sided radiculopathy.  He used 
Naprosyn and a TENS unit as needed for pain relief.  The 
veteran accomplished 70 degrees of flexion and 100 degrees 
of extension.  Straight leg raising was positive on the 
right at 70 degrees.  The veteran exhibited some motor 
weakness of the right lower extremity and deep tendon 
reflexes were asymmetrical.  The veteran was assessed with 
low back pain, L5-S1 central disc bulge, L4-L5 
degenerative joint disease, and radicular type symptoms.  
At a follow-up in April 1993, the veteran reported the 
same symptoms.  The objective findings were essentially 
the same except for flexion to 80 degrees.

At a VA neurology consultation in May 1993, the veteran 
stated that his back pain began in the L4-L5 region and 
traveled down the right thigh and leg to the ankle.  It 
happened with prolonged standing and walking.  The pain 
had a burning quality and was relieved with whirlpool 
treatment.  Physical examination found right paraspinal 
tenderness and straight leg raising with pain at 45 
degrees on the right.  Motor strength was 4/5 on the right 
and 5/5 on the left.  Decreased sensation was present on 
the lateral aspect of the right thigh and leg.  The 
veteran was assessed with right S1 radiculopathy.  The 
examiner believed that the decreased motor strength was 
due to insufficient effort.  The veteran was prescribed 
medication and was to return as needed.

The veteran's lumbosacral strain with degenerative disc 
disease was assigned a 20 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board 
observes that the rating criteria under Diagnostic Code 
5293 have changed during the pendency of this appeal.  See 
67 Fed. Reg. 163 (August 22, 2002).  However, as these 
changes were enacted after the time period relevant in 
this case, they are not for application.  See 38 U.S.C.A. 
§ 5110(g)

Under Diagnostic Code 5293, intervertebral disc syndrome 
is rated at 20 percent when it is moderate with recurring 
attacks.  For an increased evaluation to 40 percent, it 
must be severe, with recurring attacks, with intermittent 
relief.  For a rating of 60 percent, which is the highest 
evaluation under this Diagnostic Code, the disability must 
be pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, with little intermittent relief.  When a veteran's 
disability is rated under Diagnostic Code 5293, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2002) should also 
be considered.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports an evaluation of 40 
percent prior to August 11, 1993.  The evidence shows that 
the veteran's disability at that time was manifested by 
degenerative changes, herniated disc, radiculopathy, and 
chronic pain.  While the Board acknowledges that 
limitation of motion was described as mild, the Board 
finds that the aforementioned symptoms caused a level of 
functional impairment most consistent with a finding of 
severe intervertebral disc syndrome.  In reaching this 
conclusion, the Board has applied the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2002) and the criteria of DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

Nevertheless, the Board finds that the veteran's low back 
disability did not meet the criteria for a 60 percent 
evaluation at that time because it did not exhibit the 
requisite neurological symptomatology.  The Board has 
considered the application of alternative Diagnostic Codes 
but finds that none would afford the veteran a higher 
evaluation.  See Diagnostic Codes 5292, 5295.  
Accordingly, an evaluation of 40 percent is assigned prior 
to August 11, 1993 and, to that extent, the appeal is 
granted.

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  There has been no showing in the present case 
that the veteran's low back disability caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for lumbosacral 
strain with degenerative disc disease prior to August 11, 
1993 is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

